
	
		III
		110th CONGRESS
		2d Session
		S. RES. 581
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2008
			Mr. Inhofe (for himself
			 and Mr. Dodd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 6, 2008, as “National
		  Huntington’s Disease Awareness Day”.
	
	
		Whereas Huntington’s Disease is a progressive degenerative
			 neurological disease that causes total physical and mental deterioration over a
			 12 to 15 year period;
		Whereas each child of a parent with Huntington's Disease
			 has a 50 percent chance of inheriting the Huntington’s Disease gene;
		Whereas Huntington’s Disease typically begins in mid-life,
			 between the ages of 30 and 45, though onset may occur as early as the age of
			 2;
		Whereas children who develop the juvenile form of the
			 disease rarely live to adulthood;
		Whereas the average lifespan after onset of Huntington’s
			 Disease is 10 to 20 years, and the younger the age of onset, the more rapid the
			 progression of the disease;
		Whereas Huntington’s Disease affects 30,000 patients and
			 200,000 genetically at risk individuals in the United
			 States;
		Whereas, since the discovery of the gene that causes
			 Huntington’s Disease in 1993, the pace of Huntington's Disease research has
			 accelerated;
		Whereas, although no effective treatment or cure currently
			 exists, scientists and researchers are hopeful that breakthroughs will be
			 forthcoming;
		Whereas researchers across the Nation are conducting
			 important research projects involving Huntington’s Disease; and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of Huntington’s
			 Disease: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 6, 2008, as National Huntington’s Disease Awareness Day;
			(2)recognizes that
			 all people of the United States should become more informed and aware of
			 Huntington’s Disease; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Huntington’s Disease Society of America.
			
